PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/030,877
Filing Date: 21 Apr 2016
Appellant(s): Rausch et al.



__________________
Sujatha Vathyam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/14/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 7/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Claims 1, 11, 15, 19, 21, 27, and 28 Meet the Written Description Requirement Under 35 U.S.C. § 112(a)

Regarding the 35 U.S.C. 112(a) rejection set forth in the previous Office Action, Appellants argue that the present application discloses that the third emitter emit are in the red spectral region and include a molecule having at least one ligand having ligand units. However, it is noted that the third (red) emitters as recited in claim 1 are broader in scope than the third (red) emitters disclosed in the instant Specification. It is significant to note that while Page 3 Lines 25-29 of the instant Specification disclose the organic functional layer comprises three (3) emitters, i.e.

“[t]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region”,



“[T]he third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule (emphasis added”.

	In light of the above, it is clear that the third (red) emitters are not simply any red emitters, but rather the red emitters possessing a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet –triplet splitting of the molecule. Accordingly, in light of the disclosure in the Specification of the third (red) emitters, the Examiner’s position remains that there is no support to recite the third emitter as currently recited in claim 1.

As evidence of their position Appellants point to Page 3 Line 25 to Page 4 Line 2  of the instant Specification which states:
	
	“[T]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region. The third organic emitters have the property that, on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule.”
	
	It is firstly noted that Appellants have pointed to a section of the instant Specification that admits that the third (red) emitter are not simply red emitters that include a molecule having a heat one ligand having ligand units, but also that these third (red) emitters possess a specific property. As discussed above, this section of the instant simply does not disclose any red emitters, but rather discloses that the red emitters possess a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet–triplet splitting of the molecule.


Appellants argue that the above section of the instant Specification (Page 3 Line 25 to Page 4 Line 2) establishes that the third organic emitters have at least one ligand having ligand units. However, while it is agreed that these organic emitter has at least one ligand having ligand units, it is not agreed that the instant Specification provides support for reciting the third (red) emitters as recited in claim 1. Specifically, as discussed above, the third (red) emitters as recited in claim 1 are broader in scope than the disclosure on Page 3 Line 25 to Page 4 Line 2 of the instant Specification. While this section of the instant Specification establishes that the third (red) emitters have at least one ligand having ligand units, the disclosure in this section of the instant Specification is not limited simply to this description. This section of the instant 

Appellants further point to the originally filed claims (filed on 4/21/2016), and argue that the limitation “[w]herein the third organic emitters include a molecular having at least one ligand having ligand units” is therefore supported.  However, while it is agreed that claim 1 recites “[w]herein the third organic emitters include a molecular having at least one ligand having ligand units”, it is not agreed that the recitation of the third (red) emitter is limited to this broader recitation. To that end, attention is directed to the claim 1 are presented as originally filed on 4/21/2016:

	Organic light-emitting component (10) comprising
a carrier (12),
a first electrode (20) above the carrier (12),
an organic functional layer structure (22) above the first electrode (20),
a second electrode (23) above the organic functional layer structure (22),
	wherein the organic functional layer structure (22) includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region, wherein the third organic emitters include a molecule having at least one ligand having ligand units (LEI, .., LE8), and wherein the third organic emitters have the property that, on emission of light, a charge transfer takes place from one of the ligand units (LEI, ..,LE8) of one of the molecules to another of the ligand units (LE1, .., LES) of the same molecule and the corresponding singlet-triplet splitting is small.

	While claim 1 recites that the third (red) emitters include “[a] molecule having at least one ligand having ligand units”, the claim further recites that the third (red) emitters have a specific property, i.e. a charge transfer that results in the small single-triplet splitting. The recitation of the ligand units of the third (red) emitters is not separate from the intra-ligand transfer and the singlet-triplet splitting of the molecule. To that end it is noted that as originally presented the subject matter in claim 1 is identical to the subject matter presented on Page 3 Line 25 to Page 4 Line 2 of the instant Specification and pointed to by Appellants.

Appellants further argue that the present Specification describes the third (red) emitters as having at least one ligand and that the ligand has ligand units and provides examples of such emitters, see Appellants’ Specification at Page 34 Lines 17-30 and Fig. 5. However, it is noted that this section of the instant Specification is drawn to specific compounds encompassed by Formula II and does not support the broader recited limitation “[t]he third organic emitter include a molecule having at least one ligand having ligand units”. That is, Figure 5 of the 

Regarding claims 15 and 21, Appellants argue that these claims further limit the organic light emitting component to one that has a CRI index greater than 90 and while the Office Action rejects claims 15 and 21 for lack of written description, the Office Action does not address why the lack of written description requirement applied to claims 15 and 21. It is agreed that claims 15 and 21 narrow the scope of the claims. However, the issue at hand is not the narrowing of the scope of claims 15 and 21, but rather that these claims are necessarily subject to a rejection under 35 U.S.C. 112(a) for the same reason as claim 1. Dependent claims are independent claims written in a type of short-hand. By depending from an independent claim, dependent claims necessarily possess the limitations of the parent claim or independent claim. In the instant case, while claims 15 and 21 recite additional subject matter, these claims also tacitly recite the limitations of the parent claim, i.e. claim 1. Thus, given that claim 1 was rejected under 35 U.S.C. 112(a) it follows that claims depending from claim 1 are also subject to the same issues under 35 U.S.C. 11(2(a).  Given that claims 15 and 21 are subject to the same issues under 35 U.S.C. 112(a), the previous Office Action was not required to separately address why claims 15 and 21 were rejected for lack of written description.

Appellants argue that the present Specification (see Page 4 Lines 28 to Page 7) provides further instruction to one of ordinary skill in the art on how to select red emitters units for the claimed light-emitting component. However, this section of the Specification discloses specific third (red) emitters that have a specific properties, i.e. a small single-triplet splitting and that such emitters are given by disclosed Formulas I and II. That is, this section of the instant Specification is drawn to specific compounds encompassed by Formulas I and II and does not support the broader the recited limitation “[t]he third organic emitter include a molecule having at least one ligand having ligand units”. That is, this section of the instant Specification discloses specific third (red) emitters and while these third (red) emitters possess a ligand with ligand units, the third emitters are narrower in scope than the third (red) emitters recited in claim 1.
Furthermore, it is noted that Page 4 Lines 28 to Page 5 Line 3 discloses the following regarding the third (red) emitters:

“The particularly high CRI is implemented, for example, by virtue of the third emitter being an emitter that phosphoresces in the red spectral region. For example, the third emitter is an emitter that phosphoresces in the deep red spectral region. The third emitter exhibits, for example, at room temperature, both a deep red emission from the triplet state and a higher-energy emission band which results from the thermally activated population of a higher-lying singlet state”.
	
Thus, this section of the Specification discloses subject matter drawn to the CRI is obtained by an emitter that phosphoresces in the red spectral region. This section of the Specification does not disclose specific red emitters, but rather red emitters in general. That is, 

Appellants argue that the Examiner has not stated why one of ordinary skill in the art would not find the specific descriptions of the emitters and their composition and characteristics sufficient to provide an adequate written description of the claims emitters in terms of what is actually claimed. However, the Examiner’s position is both set forth in the previous Office Action and set forth above. As discussed above and incorporated here by reference the Examiner has pointed to specific sections of the instant Specification demonstrating that while there is support to recite specific third (red) emitters, there is no support for the third (red) emitters as recited in claim 1. 
Specifically, as discussed above, while Page 3 Lines 25-29 of the instant Specification disclose that the organic functional layer comprises three (3) emitter, i.e.

“[t]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region”.



“[T]he third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule (emphasis added”.

	The above section of the Specification discloses that the third (red) emitters are not simply any red emitters, but rather the red emitters possess a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet–triplet splitting of the molecule. One of ordinary skill in the art would understand that the instant Specification is drawn to particular third (red) emitters and not the broadly recited third (red) emitters as recited in claims. Accordingly, in light of the disclosure in the Specification of the third organic emitters, the Examiner’s position remains that there is no support to recite the third emitter as currently in claim 1.

Appellants argue that looking at what is claimed, the Examiner has failed to put forth a rationale for why one of ordinary skill in the art would not find that description adequate. However, as discussed above, while Page 3 Lines 25-29 of the instant Specification disclose that the organic functional layer comprises three (3) emitter, i.e.

“[t]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region”,

the Specification discloses what third (red) emitter are encompassed by instant disclosure. Specifically, Page 3 Line 25 to Page 4 Line 2 of the instant Specification discloses the following regarding the third (red) emitters:

“[T]he third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule (emphasis added”.

	The above section of the Specification discloses that the third (red) emitters are not simply any red emitters, but rather the red emitters possess a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet –triplet splitting of the molecule. One of ordinary skill in the art would understand that the instant Specification is drawn to particular third (red) emitters and not the broadly recited third (red) emitters as recited in claims.

Appellants argue that similarly, claims 15 and 21 further specify that the light emitting component has a CRI index of greater than 90. However, while claims 15 and 21 recite subject matter drawn to the CRI, the issue at hand is the limitation of the third (red) emitters recited in claim 1. The Examiner’s response as applicable to claim 1 set forth above is incorporated here by reference.

Appellants argue that the Examiner has not alleged that the Specification lacks description of red emitters, but rather, the Examiner only alleges that the description of red emitters is not commensurate in scope of their recitation in the claims and the Examiner has not identified what else one of ordinary skill in the art would need to know or have described to find what is defined by the claims adequately described. However, as discussed above, while Page 3 Lines 25-29 of the instant Specification disclose that the organic functional layer comprises three (3) emitters, i.e.

“[t]he organic functional layer structure includes first organic emitters that emit in the blue spectral region, second organic emitters that emit in the green spectral region and third organic emitters that emit in the red spectral region”,

the Specification further discloses what red emitters are encompassed by instant Specification. Specifically, Page 3 Line 25 to Page 4 Line 2 of the instant Specification discloses the following regarding the third (red) emitters:

“[T]he third organic emitters have the property that), on emission of light, a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place, which is referred to as intra-ligand charge transfer (ILCT) and which leads to a small singlet-triplet splitting of the molecule (emphasis added”.

	The above section of the Specification discloses that the third (red) emitters are not simply any red emitters, but rather the red emitters possess a specific property, i.e. a transition from a portion of a ligand of one of the molecules to another portion thereof or another ligand takes place and which leads to a small singlet-triplet splitting of the molecule.  That is, the disclosure of the ligand units of the third emitters is not separate from the intra-ligand transfer and the singlet–triplet splitting of the molecule. Accordingly, in light of the disclosure in the Specification of the third (red) emitters, the Examiner’s position remains that there is no support to recite the third emitters as currently in claim 1.

Claims 1 and 28 are Not Anticipated By Sotoyama

Appellants argue that instant claim 1 requires that the organic functional layer has one layer with the first (blue) emitter and one layer with the second (green or yellow-green) emitter alone or combined with the third (red) emitter. However, it is the Examiner’s position that the organic functional layer as recited in claim 1 encompasses multiple embodiments. With regards to the organic functional layer, claim 1 recites the following:

	[w]herein the organic functional layer structure comprises one layer with the first organic emitters (emphasis added) and
	wherein the organic functional layer structure comprises one layer comprising the second organic emitters and the third organic emitters, or (emphasis added) wherein the organic functional layer structure comprises one layer comprising the second organic emitters and one further layer comprising the third organic emitters (emphasis added).

By reciting that the organic functional layer comprises “one layer with the first organic emitters”, the claim limits the first emitters to a layer in the organic functional layer. The claim further recites that the organic functional layer comprises 

“[o]ne layer comprising the second organic emitters and the third organic emitters”.

 Accordingly, the second and third organic emitters together are found in a layer. Thus, in combination, the above two limitations result in one embodiment where the organic functional layer comprises two (2) layers, one containing the first emitter and the other layer containing the second and third emitters or the organic functional layer comprises one layer comprising all three (3) emitters. However, the claim further recites the conjunction “or” and therefore indicates that the claim recites an alternative disposition of the second and third emitters. The limitation after “or” addresses the second and third emitters as: 

“[o]ne layer comprising the second organic emitters and one further layer (emphasis added) comprising the third organic emitters”
	
Thus, by reciting the limitation “one layer comprising the second organic emitter”, the claim encompasses the second emitter being present in one layer of the organic functional layer. 
as: 
“[t]he one layer (emphasis added) comprising the second organic emitters”, 

the use of “the” would indicate antecedence to the layer containing the first emitter”. However, the claim does not recite or provide any antecedence to the one layer containing the first organic emitter. Accordingly, the second organic emitter can be found in either a layer containing the first emitter or in a separate layer containing the second emitter. Finally, it is noted that the limitation: 

“[o]ne further layer (emphasis added) comprising the third organic emitters”,

This indicates that the third emitters are (a) in a layer separate from either the layer containing a combination of the first and second emitters, or (b) in another layer, separate from one layer (first layer) containing the first emitter and a separate layer (second layer) containing the second emitters. In light of the above, the organic functional layer recited in claim 1 encompasses at least the following embodiments of layers and organic emitters in the organic function layer:
1) 	first organic emitter / second organic emitter + third organic emitter
2)	first organic emitter + second organic emitter / third organic emitter
3)	first organic emitter / second organic emitter / third organic emitter.


Appellants argue that the claim 1 contemplate that the red emitter can be in a third emitter layer. Accordingly, it is noted that Appellants admit that claim 1 encompasses an organic functional layer structure comprises three (3) layers as argued by the Examiner.

Appellants argue that instant claim 1 recites an organic function layer structure with first, second, and third emitters in an arrangement that will emit white light. However, it is noted that any recitation in the claims regarding the organic light emitting device emitting white light is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Appellants argue that during operation of the organic light emitting component, the light emitted by the second and the third emitters mixes to give light and together with the emission of the first (blue) emitter, white light is produced. However, it is noted that any recitation in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Appellants argue that advantageously, when the second and the third emitters are in the same layer, an organic light emitting component with a low overall thickness may be provided, as disclosed in Paragraph [0038] of the instant Specification. However, it is noted that any recitation in the claims regarding the overall thickness of the organic light emitting component is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Appellants argue that the distribution of three (3) emitters of different colors among two (2) layer is not disclosed in or suggested by Sotoyama. However, firstly it is noted that claim 1 encompasses multiple embodiments of the organic functional layers. As discussed above regarding the organic functional layer, claim 1 recites the following:

	[w]herein the organic functional layer structure comprises one layer with the first organic emitters (emphasis added) and
	wherein the organic functional layer structure comprises one layer comprising the second organic emitters and the third organic emitters, or (emphasis added) wherein the organic functional layer structure comprises one layer comprising the second organic emitters and one further layer comprising the third organic emitters (emphasis added).

By reciting that the organic functional layer comprises “one layer with the first organic emitters”, the claim limits the first emitters to a layer in the organic functional layer. The claim further recites that the organic functional layer comprises:

“[o]ne layer comprising the second organic emitters and the third organic emitters”.

 Accordingly, the second and third organic emitters together are found in one layer. Thus, in combination, the above two limitations result in one embodiment where the organic functional layer comprises two (2) layers, one containing the first emitter and the other layer containing the second and third emitters or the organic functional layer comprises one layer comprising all three (3) emitters. However, the claim further recites the conjunction “or” and therefore indicates that the claim recites an alternative disposition of the second and third emitters. The limitation after “or” addresses the second and third emitters as: 

“[o]ne layer comprising the second organic emitters and one further layer comprising the third organic emitters”
	
Thus, by reciting the limitation “one layer comprising the second organic emitter”, the claim encompasses the second emitter being present in one layer of the organic functional layer. This layer could be the same layer as that containing the first organic emitter, but this layer could [t]he one layer comprising the second organic emitters”, the use of “the” would indicate antecedence to the layer containing the first emitter”. However, the claim does not recite or provide any antecedence to the one layer containing the first organic emitter. Accordingly, the second organic emitter can be found in either a layer containing the first emitter or in a separate layer containing the second emitter. Finally, it is noted that the limitation: 

“[o]ne further layer (emphasis added) comprising the third organic emitters”,

Indicates that the third emitters are in a separate layer (third layer) from either the layer containing a combination of the first and second emitters or from one layer (first layer) containing the first emitter and a separate layer (second layer) containing the second emitters. In light of the above, the organic functional layer recited in claim 1 encompasses at least the following embodiments of layers and organic emitters:
1) 	first organic emitter / second organic emitter + third organic emitter
2)	first organic emitter + second organic emitter / third organic emitter
3)	first organic emitter / second organic emitter / third organic emitter.
 As discussed in the Final Office Action Sotoyama discloses first, second, and third emitter layers which are encompassed by embodiment (3) above. 

Appellants argue that Sotoyama only presents two choices: a single luminescent layer or first second and third luminescent layer each doped with a color emitting material. However, as discussed above and incorporated here by reference, the instant claims encompass various 

Appellants argue that Sotoyama does not disclose the claimed organic functional layer in which a second emitter emits in the yellow-green spectral region. However, claim 1 recites the following limitation regarding the second organic emitter:

“[s]econd organic emitters that emit in the green or (emphasis added) yellow-green spectral region”.

By reciting the conjunction “or” the second organic emitters produce either green or yellow-green light. The prior art reference is therefore required to only meet one of the recited spectral regions and is not required to meet both spectral regions 

Appellants argue that with such a yellow-green emitter in the organic light emitting component, an organic light emitting component product white light with a high CRI can be provided. However, it is noted that any recitation in the claims regarding an organic light component emitting white light with a high CRI value is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claims 1, 8, 9, 11, 15-19, 21, and 24-27 are Not Obvious Over the Cited References

Poplavskyy and Nakayama Fail to Render Claims 1, 8, 15, 16, 21, 24, 25, and 27 Obvious

Appellants argue that Poplavskyy teaches the use of cross-linkable luminescent polymer as disclosed in Paragraphs [0018], [0020], and [0024] and does not provide for the light emitting compounds disclosed by Nakayama. However, Paragraph [0018] of Poplavskyy discloses the following:

		“[I]n at least one embodiment of the invention, a white-emitting OLED device/display is created by having two organic emissive layers.  The first organic emissive layer is a cross-linkable luminescent polymer emitting in a first spectrum.  The second emissive layer is capable of emitting light in a spectrum of multiple colors such that when light emitted from the first emissive layer is combined with light emitted from the second emissive layer, the total output spectrum of the device would be white”

	Thus, while Paragraph [0018] discloses two (2) luminescent layers, this section only requires that the first organic emissive layer is a cross-linkable luminescent polymer and the reference does not disclose if the second layer is cross-linked. 

Paragraph [0020] discloses the following:

	“[I]n some embodiments of the invention, the first emissive layer is to be cross-linkable to such a degree that it can be rendered insoluble in the solvent from which the second emissive layer is coated.  A cross-linked (or "cross-linkable") polymer is a polymer which has been modified by the addition of a chemical group which chemically reacts with the original polymer to create side-chains which can alter the polymer's properties.  In an earlier publication the use of cross-linked polymers to fabricate multi-color OLEDs have been reported (C. D. Muller et al, Nature 421, 829 (2003)).”

	Thus, this section of the reference addresses the cross-linking aspect of the first emissive layer in an embodiment and the reference does not disclose if the second and third emissive layers are cross-linked. 

	Paragraph [0024] discloses the following:

	“[I]n other embodiments of the invention, three emissive layers are disclosed.  The first emissive layer is a cross-linkable luminescent polymer emitting in a first spectrum.  The second emissive layer is disposed over the first emissive layer and is also cross-linkable and capable of emitting light in a second spectrum.  The third emissive layer is disposed over the second 
emissive layer and is capable of emitting light in a third spectrum such that when light emitted from the first emissive layer is combined with light emitted from the second emissive layer and third emissive layer, the total output spectrum of the device would be white.  In such an embodiment, the first emissive layer would be cross-linked, and then the second emissive layer would be fabricated, then cross-linked, and finally, the third emissive layer would be fabricated.”


	Furthermore, attention is drawn to Paragraph [0025] of the reference which addresses the embodiments disclosed in Paragraphs [0018], [0020], and [0024]. Specifically, Paragraph [0025] discloses the following regarding the emissive layers in the organic light emitting device:

	“[E]ach emissive layer described above may include individual emissive and non-emissive "components" including one or more of a polymer, monomer, oligomer, co-polymer, an organic side-group, and small molecule (emphasis added)”.

	Thus, this section discloses that the emissive layer contains a single component or a combination of components, including “small molecules”. One of ordinary skill in the art would understand that a “small molecule” is a compound that is not encompassed by polymer, monomer, oligomer, etc. Accordingly, the reference admits that the emissive layer is open to the inclusion or modification of the emissive layers by other compounds, including “small molecules” such as those disclosed by Nakayama. Furthermore, it is noted that from the embodiments discussed in Paragraphs [0018], [0020], and [0024], while the reference requires that some emitting layers contain a cross-linkable polymer, the reference neither requires that all emissive layers are only formed by a cross-linked polymer, nor prohibits a cross-linked emissive layer from comprising a small molecule. 

	Furthermore, it is noted that Paragraph [0023] of Poplavskyy et al discloses that: 

	“[t]he emission spectra can be easily tuned by using different emissive polymers or small molecules blending in small concentrations into each emissive layer. It is advantageous to tune emission spectrum by adding the dopant with the right color to the polymer rather than changing the polymer”. 

	Thus, the reference itself recognizes that small molecules such as those disclosed by Nakayama can be added to the emission layers in order to tune each of the colors in the emission layers. Accordingly, in light of this disclosure in the reference, it is the Examiner’s position that the reference does not teach away from utilizing the phosphorescent material disclosed by Nakayama, but rather explicitly discloses that such materials can be utilized.

Appellants argue that additionally, Paragraph [0007] of Poplavskyy teaches that:

	“[d]oping with emitting chromophores not only changes the emission spectrum but can also result in undesirable changes in charge transport properties of the host” and that “as only very small concentrations of emitting dopants are required to change the color of emission, it could be difficult to precisely control relative concentrations of the dopants in order to achieve desirable and reproducible emission color”. 

However, while Paragraph [0007] of the reference discloses that doping may make it difficult to control and obtain the desirable reproducible emission color, this section of the reference does not disclose that doping destroys or alters the device beyond its principle operation. 
Evidence supporting the Examiner’s position is found Paragraph [0023] of the reference which discloses the following:

“[t]he emission spectra can be easily tuned by using different emissive polymers or small molecules blending in small concentrations into each emissive layer. It is advantageous to tune emission spectrum by adding the dopant with the right color to the polymer rather than changing the polymer”.

	Thus, the reference itself recognizes that small molecules such as those disclosed by Nakayama can be added to the emission layers as a dopant in order to tune each of the colors in the emission layers. Accordingly, in light of this disclosure in the reference, it is the Examiner’s position that the reference does not teach away from utilizing the phosphorescent material disclosed by Nakayama, but rather explicitly discloses that such materials can be utilized.

Appellants argue that Poplavskyy teaches away from using a dopant, like the Pt-complexes described in Nakayama as a light emitting component with the cross-linkable 
Furthermore, as discussed above, Paragraph [0023] discloses that the light emitting layers are open to modification. Specifically, this paragraph discloses:

“[t]he emission spectra can be easily tuned by using different emissive polymers or small molecules blending in small concentrations into each emissive layer. It is advantageous to tune emission spectrum by adding the dopant with the right color to the polymer rather than changing the polymer”.

	Thus, the reference itself recognizes that small molecules such as those disclosed by Nakayama can be added to the emission layers in order to tune each of the colors in the emission layers. Accordingly, in light of this disclosure in the reference, it is the Examiner’s position that the reference does not teach away from utilizing the phosphorescent material disclosed by Nakayama, but rather explicitly discloses that such materials can be utilized.

Tokoo Fails to Render Claims 1, 11, 15, 19, 21, and 27 Obvious

Appellants argue that Tokoo does not describe the organic functional layer structure recited in the present claims, given that the reference discloses that the emission layers are embedded in the organic multi-layer structures and this leads to a stack with many layers and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Secondly, it should be noted that nothing within the scope of the claims excludes intervening layers from being present in the organic functional layer or the organic light emitting component. Specifically, claim 1 recites the transitional phrases “comprising” and “includes” as it pertains to the organic light emitting component and the organic functional layer, respectively. Therefore, both the organic light emitting component and the organic functional layer are open to the inclusion of additional layers including the electron and hole transport layers disclosed by Tokoo et al.

Applicants argue that an organic multi-layer comprising an electron blocking layer, an emission layer, and a hole blocking layer is disclosed in Paragraph [0059] of the reference and in this embodiment, light emitting dopants are added to the hole blocking electron blocking layers. However, Paragraph [0059] discloses the following:
	
	“[R]eferring to FIG. 5, a first organic multi-layers 105 comprises an electron blocking layer 14, an emission layer 15, and a hole blocking layer 16.  A hole transporting material and a first light-emitting dopant are added to the electron blocking layer 14.  A host material and a second light-emitting dopant are added to the emission layer (emphasis added) 15.  An electron transport material and a third light-emitting dopant are added to the hole blocking layer 16.  An electron transport material and a third light-emitting dopant are added to the hole blocking layer 16.  The hole blocking layer 16 is in contact with the emission layer 15, and the electron blocking layer 14 is in contact with the emission layer 15 on a side opposite to the side where the emission layer 15 is in contact with the hole blocking layer 16”.

	While the reference discloses that light emitting dopants are added to the hole blocking and electron blocking layers, this embodiment discloses that a host and light emitting dopant are utilized in the light emission layer. Furthermore, while the reference discloses electron and hole blocking layers and dopants utilized in these layers, it is significant to note that the organic light emitting component and organic function layer recited in the present claims are open to the inclusion of additional ingredients and layers (.c.f. the transitional phrases “comprising” and “includes”) and nothing in the scope of claims excludes any of the additional layers and ingredients disclosed by the reference, including the dopants and blocking layers.
	Furthermore, it is significant to note that in the previous Office Action the Examiner did not point to Paragraph [0059] of the reference. Rather, Paragraph 13 of the previous Office Action stated the following:

“[F]rom the layer structure disclosed in Paragraph [0047] of the reference it is clear that the first emitter layer comprises the organic blue emitters and the second emitter layer comprises the second and third organic emitters, i.e. the green and red emitters. Given the disclosure of the emitter compounds, it is clear that the red or third organic emitter is a molecule having at least one ligand having ligand units as recited in the present claims.”



first electrode / red green emission layer / charge generation layer / blue emission layer / second electrode,

and as discussed above and incorporated here by reference, the claims do not exclude this configuration as taught by the reference from being applied.

Appellants argue that in contrast to Tokoo, the structure of claim 1 aims to provide an organic light emitting component with low thickness as disclosed on Page 11 Lines 5-22 of the instant Specification. However, it is noted that any recitation in the claims regarding a thin organic light emitting component thickness is conspicuous by its absence in the present claims. To that end it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Appellants argue that Tokoo describes that use of several multi-layer structures in the organic light emitting device (see Fig. 3 and [0044]) and this preferred embodiment shows a layer stack with three multi-layer structures and additional layers. However, firstly it should be noted that as discussed above, the Examiner did not point to this section of the reference. Rather, the examiner pointed to Paragraph [0047]. This section of the reference discloses the following:



and it is significant to note that nothing within the scope of the claims excludes intervening layers from being present in the organic functional layer. Specifically, claim 1 recites the transitional phrases “comprising” and “includes” as they pertain to the organic light emitting component and the organic functional layer, respectively. Therefore, both the organic light emitting component and the organic functional layer are open to the inclusion of additional layers including the electron and hole transport layers disclosed by Tokoo et al. 
	Finally attention is directed to instant claim 11 which recites the following:

“[T]he organic light-emitting component according to claim 1, where a first inter layer is formed between the first emitter layer and the second emitter layer”

	By reciting a charge generation layer between the first and second emitter layer, Appellants’ own claims admit that neither the organic light emitting component nor organic functional layer is closed to the inclusion of other layers. Rather, by their own admission Appellants’ claims are open to the inclusion of other layers, including the interlayer recited in claim 11.

Appellants argue that Tokoo teaches away from present claim 1 as the reference requires many more layers than the layers required by claim 1. However, it should be noted that nothing within the scope of the claims excludes intervening layers from being present in the organic 
Furthermore, attention is directed to instant claim 11 which recites the following:

“[T]he organic light-emitting component according to claim 1, where a first inter layer is formed between the first emitter layer and the second emitter layer”

	By reciting a charge generation layer between the first and second emitter layer, Appellants’ own claims admit that neither the organic light emitting component nor organic functional layer is closed to the inclusion of other layers. Rather, by their own admission Appellants’ claims are open to the inclusion of other layers, including the interlayer recited in claim 11.

Appellants ague that Tokoo does not disclose or suggest a device where a minimum of three (3) emitters are distributed among a minimum of two (2) layers in an organic functional layer, and therefore, the reference does not teach one of ordinary skill in the art how to form the organic light emitting component with a low thickness. However, it is noted that any recitation in the claims regarding a thin organic light emitting component or organic light emitting thickness is conspicuous by its absence in the present claims. To that end it is noted that although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 


Poplavskyy and Huo Fail to Render Claims 1, 9, 17, 18, and 26 Obvious

Appellants ague that Poplavskyy teaches away from using a complex such as the organometallic compound of Huo. However, Applicants’ arguments regarding Poplavskyy have been addressed above and are incorporated here by reference.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/Jennifer McNeil/Primary Examiner, TC 1700

/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.